Towards an arms trade treaty (debate)
The next item is the Council and Commission statements - Towards an arms trade treaty.
President-in-Office of the Council. - (DE) Mr President, Commissioner Ferrero-Waldner, ladies and gentlemen, illicit arms trading and the irresponsible export-control policies of some states are fuelling conflicts worldwide, undermining respect for human rights and encouraging crime and terrorism. Moreover, they are hampering the sustainable economic development of entire regions.
It is against this backdrop that the idea of enshrining binding principles for arms dealing in an international agreement was conceived a few years ago. The concept of an arms-trade treaty was born. The Member States of the European Union campaigned for such an agreement from the outset, and the current Presidency of the Council also attaches great importance to this process. At a meeting on 18 June the General Affairs and External Relations Council re-emphasised the importance of an arms-trade treaty.
I was very pleased that Mr Romeva i Rueda, the European Parliament's rapporteur on the EU Code of Conduct on Arms Exports, accepted the invitation to attend the informal seminar for the members of the Conventional Arms Exports Working Party COARM Group in Berlin at the beginning of January, where he explained in detail the views of the European Parliament on a global arms-trade treaty. The Presidency shares Mr Romeva's view that such a treaty would serve the extremely important purpose of subjecting the global arms trade to legally binding and responsible rules.
An important step was taken with the adoption of resolution 61/89 by the General Assembly of the United Nations on 6 December 2006. The resolution asks the Secretary-General to seek the views of Member States of the United Nations and to appoint a group of experts by 2008. It will be the task of that group to assess the feasibility, scope and draft parameters of such a treaty. In the lead-up to the session of the General Assembly, numerous Member States of the EU were involved in the drafting of the resolution and in canvassing other states to approve it.
About 80 states, including all Member States of the EU, have so far answered the UN Secretary-General's call. In a separate EU opinion submitted to the Secretary-General, the Presidency of the Council cited the EU Code of Conduct as a good example of international cooperation in the control of arms exports and made the case for an arms-trade treaty. Together with other EU Member States, the Presidency also continues to press for the submission of country papers. A large number of favourable opinions will be of paramount importance in demonstrating the strong worldwide support that exists for the project.
The success of such a treaty will be crucially dependent on whether it binds not only all the major arms exporters but also the countries that import arms. The United Nations is therefore the right forum for these negotiations.
Let me cite two examples of issues to which the group of experts must devote particular attention in order to pave the way for an effective treaty. First of all, the scope of the treaty must be spelled out in detail. To this end a separate checklist will be necessary. This must not be confined to the categories used in the UN arms register but must also apply to materiel such as small and light arms, ammunition and man-portable air-defence systems (MANPADS). Manufacturing equipment and technology should also be included in an appropriate form.
Secondly, the treaty must contain a comprehensive catalogue of criteria to be applied when decisions are taken on arms exports. Among these criteria are compliance with arms embargos, respect for human rights in the country of destination, preservation of regional stability, prevention of internal or regional conflicts, promotion of sustainable development and prevention of any undesirable redirection of the goods.
Numerous regional organisations around the world have already been examining these issues. The European Union's Code of Conduct on Arms Exports is the most fully developed international instrument for the control of arms exports. Thanks to its experience with the Code of Conduct, the European Union can make a special contribution to the discussion of these issues. At the same time, however, it must avoid creating the impression that it seeks to impose the EU Code of Conduct on other Members of the United Nations. The fact is that support for this project in all parts of the world is remarkably strong at the present time. Nevertheless, an important role in this process devolves on the European Union, to which several major exporting nations belong.
Let me also pay particular tribute to the role of civil society, for non-governmental organisations, scientists and scholars and the media have played a significant part in persuading hesitant governments of the need for an arms-trade treaty. From the very start they have made valuable suggestions and contributions, and I urge non-governmental organisations to maintain their active involvement in this process.
The Presidency is pleased to note that the European Parliament has expressed itself on various occasions in favour of the conclusion of a global arms-trade treaty and that it is using its interparliamentary contacts for that purpose. I read the latest draft resolution with great interest and warmly welcome the persuasive proposals it contains. I very much hope that we can continue and intensify our vigorous dialogue with the European Parliament on this important issue too.
(Applause)
Member of the Commission. Mr President, I would just like to add a few words to those of the President-in-Office of the Council.
Over the last few years, the fight against the illicit spread of weapons has been the focus of much political and public attention and the issue remains of great importance to all of us. Let me commend the honourable Members on the leadership they are showing on the legally binding arms trade treaty to regulate the international trade in conventional arms. It is an ambitious approach proposing common international standards. I understand your motion for a resolution has already been submitted. The Commission also welcomes the Council conclusions of two days ago; I need not go into those in detail, because they have already been mentioned.
We all recognise the negative impact of irresponsible exports of military equipment on regional security, economic development and human safety in some of the most vulnerable parts of the world. An arms trade treaty would be of great value, for instance in reducing the illicit spread of small arms and light weapons. These weapons result in considerable human misery and, in making the world less safe, they affect our own security and prosperity.
The illicit trade in conventional weapons also has global consequences, which means we must enhance the coherence between EU security policy and Community development assistance. Development and security are linked more closely than ever, and the threat these illicit weapons present goes beyond the immediate violence they cause. In this globalised world of ours, lost GDP and reduced foreign investment, for instance, represent failed opportunities few countries can afford.
Even with an arms trade treaty, countless illicit weapons would remain in circulation around the world. In addition to the Union's strong political engagement, we are therefore providing practical support for legislative and administrative capacity-building, giving the EU a significant role in the fight against the illicit spread of small arms and light weapons.
We are fully engaged in the implementation of the 2005 EU strategy against the illicit spread of small arms and light weapons. This area, as you know, is not new to us. The Commission has been fully involved in it for many years and has also gained experience working with international organisations, academia, NGOs and civil society in dealing with the consequences of inappropriate or illegal arms sales. Much remains to be done, both through the treaty and outside it.
(Applause)
on behalf of the PSE Group. - (PT) In recent years, there has been little cheer for those in favour of arms control and disarmament rooted in multilateral legal instruments. Last December's decision by the UN General Assembly officially to launch the process of drawing up a global arms trade Treaty (ATT) gives rare cause for celebration.
Although it came as no surprise, the solitary vote against the resolution that launched the process, by the United States, was sad. The Treaty is aimed at finding a common legal denominator for the import, export and transfer of arms, at offering a global response to a completely globalised trade and at creating uniform criteria that make the arms trade subject to the imperatives of human rights, stability and sustainable development.
It is also intended to mobilise public opinion in developed countries against the opacity that characterises the millionaire legal contracts governing arms sales to allied countries. The United Kingdom's scandalous decision to block the latest investigation into the country's arms sales to Saudi Arabia, and into the accompanying high-level corruption, is a perfect example of the true nature of the arms trade.
Only in this field would a European government dare to block a serious investigation in the national interest. It is because of special treatment that governments the world over have taken special measures to control the arms trade. The EU can and must take the lead in this area. It must fight for the lessons learnt from the interpretation and implementation of its code of conduct - in particular as regards the criteria of sustainable development and human rights - to be applied to the new Treaty, because these two aspects are especially pertinent, as Mrs Ferrero-Waldner pointed out.
In this regard, I welcome the conclusions of the last 'General Affairs Council', which highlighted the importance of joining forces with other countries and regional organisations to draw up a new Treaty. All that remains is for the EU to transform this good will into a diplomatic strategy, properly rooted in a Council common position, in relation to the ATT. While reason and scruples are not around to dignify the White House with their presence, European leadership in this area is particularly urgently needed.
on behalf of the ALDE Group. - Mr President, it is truly shameful that, despite the perils brought to humanity by the numerous irresponsible arms transfers carried out for so many years, we still do not have a legally binding UN treaty on international arms trade. However, even if we had, I doubt if we would have had the means, or that those who matter would have had the will, to closely monitor and implement it properly, but we should concern ourselves with this once we have a UN Treaty in place.
Today, the most unscrupulous and murderous worldwide may easily possess arms. With enough money and the right connections, anything may be purchased, from a hand gun to a jet fighter plane. It is probably only a matter of time before even nuclear weapons may be purchased on the open market.
Why, you may ask, should there be such a despicable state of affairs in our 21st century society? The answer is quite simple: there will always be deranged individuals in this world who want to inflict their pathologically criminal plans on others and, similarly, there will always be evil traders who supply the means for death and destruction to anybody, as long as they are able to make a handsome profit. I must be mentioned here that the arms industry's highly lucrative enterprises continuously produce more advanced killing machines in greater numbers and at an ever-increasing pace.
I know that we cannot change the world overnight and the forces of evil will always have their share of determining the fate of our fellow human beings. However, one must at least try to make a start to change things to some extent. In this way, I support this motion for a resolution which calls for the establishment of common international standards for the import, export and transfer of conventional weapons. After all, it is better than nothing, and let us hope that one day human beings will have enough common sense to realise that there is no need to produce weapons at all.
In conclusion, I find it noteworthy to mention that, of the 17 leading arms exporters, more than half are EU Member States. Let this statistic be food for thought for all of us.
on behalf of the Verts/ALE Group. - (ES) Mr President, this House has spoken out in favour of an international treaty on the transfer of weapons on many previous occasions.
What makes this debate and the resolution that we have presented special, however, is that the United Nations are now getting to work. A resolution that was approved in December 2006 with the support of 153 countries has been the departure point for our debate today. It is right that we should remember that 153 countries signed it, because that gives the process genuine legitimacy.
Within this context, we must stress certain points of the resolution that we are presenting today.
Firstly, the 153 countries are being asked to forward their reports to the Secretary-General of the United Nations indicating what they believe the treaty should contain, its scope and, in particular, their opinion with regard to its viability.
Secondly, those reports should be based on current international legislation, particularly with regard to international humanitarian law and human rights in general. There are important existing treaties that must be taken into account.
Thirdly, the governments of the States must commit themselves to carrying out a thorough study of the degree of compliance and, above all, of non-compliance with the current rules, international embargos and, in the case of Europe, strict application of the Code of Conduct on arms exports. One of the cases that deserves to be highlighted in particular is that of arms exports to Sudan, an issue that we will discuss specifically during the July part-session.
Fourthly, the governments must also pay attention and give every possible support to the setting up of a group of experts that will have to be created in 2008 with a view to defining the content of the treaty.
Finally, we must be aware that, although the process of drawing up an international treaty on the transfer of weapons is already under way, it will be a slow process, and in the mean time arms sales in the world are still increasing. According to the SIP, in 2005, sales, around a third of which come from the European Union, rose to USD 290 000 million. In the mean time, therefore, we must be particularly rigorous and demanding with regard to the existing control mechanisms and pay particular attention to the control of intermediaries, compliance with embargos and increasing the transparency and parliamentary control of those exports.
on behalf of the GUE/NGL Group. - (DE) Mr President, I warmly welcome the fact that we have this joint motion for a resolution on an international arms-trade treaty, because time is running out, as arms expenditure and arms exports spiral throughout the world. According to the study conducted by SIPRI, the Stockholm International Peace Research Institute, the equivalent of EUR 900 billion was devoted to military spending last year, which represents EUR 137 for every man, woman and child on the planet.
That was three and a half per cent more than in 2005. Over the past ten years, global arms expenditure has increased by 37%. As for the international arms trade, in its new Yearbook of Armaments, Disarmament and International Security, SIPRI reports a 50% increase in the volume of trade since 2002. Once again, the United States and Russia have been far and away the top arms exporters. Germany, with USD 9.2 billion - EUR 6.9 billion - between 2002 and 2006, has pushed past France into third place.
Member States of the EU are up there among the global leaders when it comes to arms exports. Last year alone, Germany's arms exports were worth USD 3.9 billion, more than double the 2005 amount of USD 1.5 billion. France has armed Sudan, and Belgium is supplying weapons to the autocrat Joseph Kabila in the Democratic Republic of the Congo, partly so that he can massacre the opposition. Once a conflict has been fuelled, along comes the EU with its military missions in Africa - in the Congo, Sudan and so on. The fire-fighters are dousing the flames with petrol. It is high time the EU and its Member States put a stop to these deals. Arms exports are violating human rights all over the world. Arms exports are killing people all over the world. Let us finally put an end to this traffic in death.
(LT) Mr President, the European Union, which always speaks for conflict resolution by negotiation rather than by force, is interested in muzzling the unrestricted growth of business in trading instruments of death. Last year, as has been mentioned, EUR 900 billion was spent for military purposes. This is EUR 137 per capita for the total population of the world. On the basis of military spending, we are back in the Cold War. Almost half of this enormous sum is made up by the United States' expenditure on military armaments.
The scope of spending on weaponry is growing dangerously, having reached almost EUR 40 billion last year. The largest exporters in recent years have been the United States and Russia, each one accounting for 30% of the global arms trade, with the EU not far behind at 20%. The greatest concern is caused by the flow of ultra-modern weapons to conflict-torn regions in unpredictable countries.
Last year 153 countries supported a United Nations resolution on a process to create a treaty on Trade in Arms. For the moment it is difficult for all countries to agree on a legally binding document that would provide for the international regulation of imports and exports of weapons; however, steps in that direction in the United Nations are essential. At the same time, it must be stressed that individual countries are the first-line combatants against irresponsible arms trading and the damage it wreaks on peace, security, development and human rights. The international community, and likewise the public of any country that uses arms trade for dealings in dangerous and corrupt ventures, has a duty to bring appropriate pressure on such governments and parliaments.
(NL) Mr President, every year, approximately one million people are wounded by hand-guns, machine guns or grenade launchers. The extent of firearm violence globally is enormous, as is the human suffering. In recent armed conflicts, small lightweight firearms are often the only weapons that are used. In southern Africa alone, some 30 million light firearms are in circulation; in the Middle East, estimates range from 60 to 110 million. The majority of these weapons are produced and sold legally. For dozens of years, international Treaties have been in place to control biological, chemical and nuclear weapons and their spread, but despite the enormous number of fatalities, this is not yet the case for the sale of and trade in conventional weapons. This results in human rights violations, long-term wars and countries that are becoming more impoverished. The large majority of these weapons are produced by five rich countries. In 2005 Russia, the US, France, Germany and Great Britain jointly accounted for 81% of the worldwide arms trade.
More than two thirds of these weapons are intended for Africa, Asia, the Middle East and Latin America. Not only human lives are being destroyed, also economies, infrastructure, health care and education. In Northern Uganda alone, 2 500 children have not attended school during the last 20 years of armed violence.
The UN resolution of 6 December 2006 sets the scene for a treaty against this free circulation and in favour of control of the trade as a whole. This is, of course, of the utmost importance if we want to curb conventional weapons. I would therefore urge the Council - and I gather from the acting Chairman, Mr Gloser, that something is being done - to get a massive, rapid and positive response from Europe and, for our part, to tackle the serious shortcomings in the application of the European code of conduct from 1998. EU weapons still wheedle their way into countries such as Sudan, China and Sierra Leone. It is high time we made this code legally binding, as this would give the UN process an enormous shot in the arm.
Mr President, last year I spent two weeks in the Democratic Republic of Congo on behalf of this Parliament. Four million people died in their civil war and, of course, an international arms embargo on that country failed to prevent arms from all over the world - including from Germany and France, for which there is clear evidence - getting into that country and contributing to the strife that took place. There cannot be a more graphic example of why the international community needs to do more to enforce its will and its values in this area.
As we say in our resolution, we want to see a comprehensive, rigorous and fully implemented arms trade treaty. The European Union can play a pivotal role in the international community to make sure that the text achieves just that. I am very proud that the European Parliament text put before us today refers to the arms trade causing 'unacceptable human suffering and exacerbating conflict, instability and terrorism'. I thank Mr Gloser, the German Presidency and the Council for taking a similarly tough line in their resolution and speaking of 'an undesirable and irresponsible proliferation of conventional arms'. Let us carry those words through so that we really can influence what is happening in the United Nations.
The next stage must be to engage civil society. I think we are in our present position as a result of those NGO campaigns of the mid-1990s that were finally successful in working with us to get the EU Code of Conduct. I am very proud that experts at the Lauterpacht Centre at Cambridge University in my own constituency drew up the first draft of this treaty to be put forward to the international community. I appeal to parliamentarians to sign the declaration in favour of the Treaty on the controlarms.org website. Our work with civil society to engage the people of this world for a strong treaty is essential.
Finally, I am very proud that my own country, the UK, together with Finland, proposed this in the United Nations and that every single EU Member State has submitted its willing support to the UN. We should be proud of Europe too.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Presidency of the Council I would like to express my sincere thanks to you for your contributions and suggestions but also for the initiatives you have taken on this very important matter as well as for the warnings that were sounded by some speakers.
Let me just respond to two points. Firstly, unless human rights and international humanitarian law are being respected in the recipient country, arms exports can never be licensed. I have stressed that we are engaged worldwide at various levels in promoting respect for human rights. That is another matter which has often been on the agenda of this Parliament. The right to life, the prohibition of slavery, political and social participatory rights, equality before the law, freedom of speech and assembly and the prohibition of discrimination continue to be flouted in too many countries of this world. It is therefore our duty to ensure that these violations of fundamental values are not fostered by the supply of armaments.
Secondly, there is the issue of embargos. The United Nations Security Council, the OECD and the European Union have imposed embargos on a number of countries, and the present draft resolution of the European Parliament places special emphasis on the need to uphold the embargo against Sudan. It is absolutely essential that observance of embargos be made one of the key criteria for export licensing in an arms-trade treaty. It is no coincidence that this criteria is listed at the very start of the catalogue of criteria in the EU Code of Conduct.
I can assure you that we shall continue to make every effort during our presidency to secure an effective arms-trade treaty. The key role that the European Parliament is playing in this discussion has also been a great source of help and support. I hope we shall be able to maintain this cooperative approach throughout the subsequent presidencies.
Member of the Commission. Mr President, I thank Parliament for its support, for its initiative and for its motion for a resolution. As I mentioned before, the Commission, as part of wider EU efforts, strongly supports the opening of negotiations on a legally binding arms trade treaty, within the UN framework - this is important to highlight.
An international instrument promoting high standards of responsibility is clearly desirable and, for this enterprise to be successful, we need to build the broadest possible consensus and encourage all states to support this initiative. We would wish it to be a legally binding, separate and self-standing initiative that would cover all conventional arms transfers, set out the principles defining illegal transfers, include monitoring and be broadly based. We know that it will not be easy to persuade all suppliers worldwide, and it will therefore be very important for all the major arms producers to avoid having a situation such as we had with the ICC or with the mine ban treaty. We will, therefore, seek the broadest possible consensus.
I have received a motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 21 June 2007.